Citation Nr: 0126779	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  98-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left elbow disorder 
involving the synostosis of the left proximal radius and 
ulna.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from May 1944 to December 
1944.  

This matter comes before the Board on appeal from a January 
1998 RO determination that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a left elbow disability.  In April 
1999, the veteran was afforded a hearing before a VA hearing 
officer.  

The veteran was afforded a travel board hearing before a 
member of the Board in February 2000.  The Board notes that 
additional evidence was submitted at the hearing.  A 
transcript of the hearing has been associated with the claims 
folder.  
In February 2000, the veteran was afforded a video hearing 
before the undersigned member of the Board.  

This case was previously before the Board.  In March 2000, 
the Board reopened the veteran's claim for a left elbow 
disorder and remanded the case for further development.  That 
development having been completed to the extent possible, the 
Board proceeds with adjudication of the claim.  


FINDINGS OF FACT

1.  A left elbow disorder was not shown at service entrance.  

2.  A left elbow disability involving the synostosis of the 
left proximal radius and ulna is related to service.  



CONCLUSION OF LAW

A left elbow disability involving the synostosis of the left 
proximal radius and ulna 
was incurred as a result of active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001); Veterans Claims Assistance Act of 2000, (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of the veteran's May 1944 physical examination for 
service entrance identified no left elbow disability or other 
abnormalities.  The report notes, "limitation supernation, 
right arm."  A September 1944 Army treatment record states 
that the veteran injured his left shoulder while doing 
calisthenics.  At his December 1944 physical examination for 
service separation, the veteran exhibited limited left arm 
supination.  It was noted to be congenital.

A December 1996 VA treatment record indicates that the 
veteran complained of left elbow pain and limitation of 
motion.  The veteran reported that he had injured his left 
elbow in 1944 when he dove for cover and struck his elbow.  
Impressions of synostosis of the left proximal radial and 
ulna, left radial head fracture residuals, and left elbow 
degenerative joint disease were advanced.  The impression of 
x-ray examination was post-traumatic changes of the left 
elbow.  The VA physician concluded that the veteran's left 
elbow disabilities were not congenital in nature and were 
incurred secondary to trauma.  

On VA examination in May 2000, the veteran reported that he 
had hit his left elbow on a rock during service.  X-ray 
examination of the left elbow revealed degenerative arthritis 
of the distal humerus.  The examination report notes that he 
had what appeared to be a previous proximal forearm fracture, 
which was fused into one solid synostosis which had caused 
his radius and ulna to be one mass at the elbow which 
explained his limited extension, as well as no pronation or 
supination, causing him to have some marked disability at the 
elbow.  The examiner reported that the veteran had a previous 
left elbow fracture with inadequate treatment resulting in a 
synostosis and loss of motion.  He believed that it was 
directly related to his fall causing him his limited 
supination and pronation of which had had none, as well as 
his limited ability to extend his elbow.  

In an August 2000 addendum, the VA examiner stated that he 
had reviewed the C-file.  His report notes that prior to 
entering service in May 1944, the veteran demonstrated 
limited supination of the elbow that was apparently observed 
again on his separation examination.  He stated that this 
indicated that the injury or the condition of the elbow was 
likely preexisting, as well as the fact that there was no 
record of treatment to the left elbow.  The report notes that 
the veteran demonstrated a proximal radial ulnar synostosis 
with significant degenerative joint disease about the left 
elbow with limited supination and pronation, as well as 
flexion and extension.  

The examiner stated that if the condition preexisted service, 
which was noted to be possible given the veteran's limited 
supination at service entrance, coupled with the description 
of his fall, to include having landed on his elbow and 
shoulder, and that he only received treatment for his 
shoulder, he could have aggravated this resulting in further 
loss of motion, as shown on examination.  The report notes 
that he had not only limited supination, but also marked 
pronation, and was basically frozen in neutral.  The examiner 
pointed out that he also had a flexion contracture which was 
not mentioned on his entrance or separation examination.  The 
examiner opined that the condition of synostosis would likely 
have been preexisting or developmental given the veteran's 
limited supination on physical examination, although noted 
that that alone did not totally explain the synostosis, as 
the veteran would be markedly limited in pronation, as well, 
which was not mentioned on either the entrance or separation 
examination report.  The report notes that he also had a 
marked flexion contracture, which at times could have 
developed secondary to abnormal joint mechanics of the elbow 
secondary to synostosis which also explains a significant 
joint disease that involves the elbow.  He was unable to 
confirm that the veteran's injury at the time, even though it 
was not documented as being treated, did not aggravate his 
current situation provided that the synostosis was a 
congenital problem for the veteran, the fall could have 
easily aggravated his condition resulting in losing further 
flexion about the elbow, which he demonstrated on 
examination, consisting of no pronation or supination, as 
well as limited flexion and a flexion contracture.  

In a May 2001 independent medical examination report, the 
examiner indicated that he had reviewed the veteran's file.  
He reported that the description of the veteran's left elbow 
problem reflected a significant injury involving the proximal 
forearm at the elbow.  He stated that the best explanation 
for the veteran's x-ray findings, many years after the fact, 
are that he experienced a traumatic episode.  The report 
notes that the timing of the episode, as related to his 
military service, was most likely prior to service entrance.  
He stated that the basis for the opinion was that at the time 
of service entrance, physical examinations were, at best, 
cursory.  The report notes, however, that in this case, there 
was a specific mention of decreased supination.  The examiner 
pointed out that the description of it being in his right 
elbow on the service entrance examination report was in 
error.

The examiner opined that the elbow disorder involving the 
synostosis of the left proximal radius and ulna very likely 
existed prior to service.  The basic rationale was that the 
nature of an injury of this type, as a result of an acute 
fracture dislocation, would, without question, have raised 
signigicant investigation on the part of his treating 
physicians, as well as his military chain of command, i.e., 
it would have been almost impossible for him to have 
sustained the injury as a young adult and not have garnered 
more attention than he received.  The examiner opined that it 
was, however, very likely that this was a childhood injury 
and probably occurred as a complex sequence involving a 
Monteggia fracture.  The report notes that Monteggia 
fractures are a complex fracture dislocation involving the 
proximal radius at the elbow joint, and are associated with a 
dislocation of the radial head with a fracture of the 
proximal ulna (Monteggia lesion type 3).  The examiner 
reported that this type of fracture represents approximately 
20 percent of all Monteggia fracture dislocations, but is 
associated with the synostosis described more frequently 
because of the close proximity of the dislocation to the 
fracture.  The report notes that this injury is quite common 
in children and is very likely to have been the injury that 
was responsible for his early release from active duty.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  
38 U.S.C.A. § 1132 (West 1991), 38 C.F.R. § 3.304(b) (2001); 
Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993). 

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified and 
informed of the information and evidence need to substantiate 
the claim in the rating decision, statement and supplemental 
statement of the case, which were all sent to the veteran.  
The RO complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The Board has a strong suspicion that the veteran's left 
elbow disorder preexisted service.  However, that is not the 
legal standard in this case.  Because the veteran's left 
elbow disorder was first diagnosed while in service, the 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by showing that the 
disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  The burden of proof is a formidable 
one:  the Board must show by clear and unmistakable evidence 
that the left elbow disorder existed prior to service.  

In this regard, the Board notes that at service entrance, a 
right rather than left arm disorder was noted, and no 
specific diagnosis was provided.  Thus the veteran is 
entitled to a presumption of sound condition of the left 
elbow.  The Board sought clarification of the etiology of his 
left elbow disorder and obtained medical opinions in this 
regard.  However, the medical opinions provided are in 
conflict.  The disorder has been described as congenital in 
origin and traumatic in origin.  It has been attributed to 
inservice injury and possible aggravation during service.   
Even the most recent, and most thorough, opinion employed 
terms such as "likely," "almost," and "probably."  Given 
the equivocal nature of this opinion, the Board finds that 
the report does not rise to the level of clear and 
unmistakable evidence that this veterans left elbow disorder 
existed prior to service.  Thus, the presumption of sound 
condition has not been rebutted.  To the extent that the 
disorder was described as congenital during service, that 
opinion is accorded little probative value in light of the 
numerous other opinions contained in the file.  Resolving all 

doubt in favor of the veteran, the Board concludes that 
service connection for a left elbow disorder involving the 
synostosis of the left proximal radius and ulna is warranted.  


ORDER

Service connection for a left elbow disorder involving the 
synostosis of the left proximal radius and ulna is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

